Citation Nr: 1317338	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-13 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968, which included service in the Republic of Vietnam, and died in October 2007.  The appellant in the current appeal is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the appellant's claims of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC benefits under 38 U.S.C. § 1151.

In October 2009, the appellant presented oral testimony in support of her claim at a hearing held at the RO before a Decision Review Officer.  A transcript of this hearing has been obtained and associated with the claims folder. 

In June 2012, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development, including obtaining a medical opinion addressing the matters presently on appeal.  Thereafter, the denial of these claims was confirmed in a December 2012 rating decision/supplemental statement of the case.  The case was returned to the Board in December 2012 and the appellant now continues her appeal.

For the reasons that will be discussed in detail below, the issues of entitlement to service connection for the cause of death and entitlement to DIC benefits under 38 U.S.C. § 1151 are REMANDED to the RO/AMC, in Washington, D.C.  VA will notify the appellant and her representative if any further action is required on their part.


REMAND

In January 2013, the appellant requested the Board to provide her with a personal hearing before a Veterans Law Judge in Washington, D.C.  In correspondence dated in March 2013, the Board notified the appellant that her requested hearing was scheduled to be held in mid-May 2013 at the Board's offices in Washington, D.C.  

Thereafter, in correspondence received in April 2013, the appellant informed the Board that due to her medical issues and insufficient finances, she would be unable to appear for the scheduled personal hearing before the Board in May 2013 and she therefore requested that her hearing be rescheduled for a later date.  In early May 2013, the Board communicated directly with the appellant via telephone conversation and determined that she was financially unable to afford to travel to Washington, D.C., and therefore desired to have a videoconference hearing, in which she could appear at the RO to present oral testimony in support of her appeal before a Veterans Law Judge via an audio-video connection.  

Afterwards, in correspondence received by the Board in early May 2013, the appellant's representative submitted a timely request for the Board to reschedule her personal hearing before a Veterans Law Judge and filed a Motion for Remand for a Videoconference Hearing.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2012).

Given the appellant's timely request to change her scheduled Board hearing to a videoconference hearing, a remand of the present appeal is necessary to afford her the requested Board hearing.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

Schedule the appellant for a videoconference hearing at the RO before a Veterans Law Judge sitting in Washington, D.C.  The appellant should be notified in writing of the date, time, and location of the hearing, and the claims file should be returned to the Board in advance of the hearing so that the presiding Veterans Law Judge has the opportunity to review the claims file in preparation for the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


